Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto in US20100053932.

Regarding Claim 1:  Emoto teaches a beta type sialon phosphor of formula Si6-zAlzOzN8-z, wherein z is from 0 to 4.2.  The composition of Emoto may be represented as Si12-aAlaOaN16-a, wherein a is from 0 to 8.4, as the claimed expression is simply expressing the typical beta-sialon composition where the molar amounts of each element are multiplied through by a factor of 2.  Emoto teaches that the Eu content should preferably be within 0.1 to 3 wt% based on the phosphor material.  Where a is chosen to be 1 the formula may be represented as Si11AlON15, which has a molar mass of 562.02 g/mol.  In order to dope 1 mole of the material with 0.1 to 3 wt% of Eu, from 0.562 to 16.86 grams of Europium would be present.  The molar mass of Eu is 152 g/mol.  From 0.562 to 16.86 grams of Europium represents from 0.004 to 0.11.  Obviously the molar content of Eu may vary slightly based upon the value of z, but the molar weight of (SiN) and (AlO) are extremely similar.   Thus the material of Emoto may be represented as Si12-aAlaOaN16-a:Eux, wherein a is from 0 to 8.4 and x is from 0.004-0.11.  Thus Emoto teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  Emoto shows exemplary materials having D50 of less than 10 microns (See Examples 7-8 and 10), wherein these examples have (D90-

Regarding Claims 2-3:  Emoto is silent in terms of the reflectivity of light at a wavelength of 800 nm and the absorptivity of light at a wavelength of 600 nm; however, Emoto teaches the creation of highly pure samples having small amounts of impurity phase (less than 0.01 on a weight basis (See Tables).  Furthermore, Emoto teaches that the process of creating the phosphor, which is similar in terms of overall process, is optimized in order to reduce the defect density in the crystals (See Paragraph 25-26).  To achieve this Emoto employs a heat treatment in a particular range and an acid treatment that reduces the content of defects and non-luminescent phases.  The phosphors of Emoto are of the same composition and are made by a similar process (fired at 1820-220; disclosed firing at 1900-2000, annealed at 1450-1650; disclosed anneal at 1500, and undergo a classification, acid treatment and distillation step (See Examples 2-3 and 9-10).  Materials of the same composition and made in the same manner must necessarily have the same properties.  As this is the case, the material of 

Regarding Claim 4:  The D50 of examples 7-8 and 10 measuring through a particle analyzer (typically diffraction/scattering in a Horiba or similar piece of equipment) are 8.2, 5.2 and 7.2 microns, respectively.  The specific surface area of these samples determined through BET is 0.45, 0.76 and 0.4 m2/g.  The formula to determine average particle size in microns from BET is D=6/((Density)(BET area)).  The density of beta sialon is reported as 3.25 g/cm (See Applicant Table 1-1).  The diameter from BET of these examples is then 4.1 microns, 2.42 microns and 4.6 microns.  Thus the ratio of D50/BET of these samples is 2, 2.15, and 1.57.  Thus Emoto teaches the creation of materials that have an overlapping range of ratios in terms of the claimed parameters.  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emoto as applied to claim 1 above, and further in view of Kim in US20170309795.


Emoto teaches the creation of beta-sialon phosphors according to claim 1.  Emoto teaches that the phosphor may be incorporated in an epoxy resin and used in conjunction with a diode in order to make a light emitting device (See Paragraph 75-79 and Example 4).



However, Kim teaches that phosphors, which may include beta-SIALON phosphors (See Paragraph 88), may be provided with other phosphors in an epoxy or other resinous material (See Paragraph 84) and disposed on a diode chip (See Paragraph 85).  Kim teaches that the resin containing those phosphors may be in the form of a plate (See Figure 6 and Paragraphs 113-115).  Kim teaches that forming the conversion layer as a plate provides for a structure where the diode and phosphor plate can be spaced apart in order to reduce damage to the phosphors and polymer due to heat and light from said diode.  Such a modification provides for improved reliability of the phosphor and the device (See Paragraph 115).  Those of ordinary skill in the art would have found it obvious to provide the phosphors of Emoto in such a plate as it would create an improved device that would not be damaged by the diode.  The improved stability and reliability of such an arrangement would motivate those of ordinary skill in the art to apply the plate phosphor of Kim to the device of Emoto.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734